DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 20 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claim 20, the phrase "optionally" renders the claim indefinite because it is unclear whether the limitation(s) following the phrase are part of the claimed invention.  See MPEP § 2173.05(d).

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory 
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-4 and 6 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Seidler et al. (U.S. 2018/0162609).  Seidler et al. teaches a plug member 108 for plugging a sipping hole 106 formed in a lid 100 comprising an elongated strip having a first end 108a, an opposite second end 108b, an inner surface and an opposite outer surface (as configured in figure 2), the first end 108a for attachment to a support structure at 104b, the second end 108b having a protruding stopper 108f formed along and protruding from the inner surface and configured to sealingly plug the sipping hole (figures 2, 3), the elongated strip having at least one fold line 108d that partitions the elongated strip into a plurality of segments that can fold relative to one another (figures 3 and 4).
Regarding claim 2, the elongated strip has at least two fold lines to partition the elongated strip into a proximal segment, an intermediate segment, and a distal segment (embodiment in figures 14A and B shows fold lines at 708d and below lead line 708a).

Regarding claim 3, the stopper (708f or 108f) is formed along the inner surface of the distal segment (divided by from intermediate segment by 708d).

Regarding claim 4, the entire plug member is formed of a biodegradable material (“cellulose”; paragraph [0082]).
.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 5 is rejected under 35 U.S.C. 103 as being unpatentable over Seidler et al. (U.S. 2018/0162609) in view of Cai et al. (U.S. 8,919,591).   Seidler et al. discloses the claimed invention except for the plug being formed from a paper material.  Cai et al. teaches that it is known to form a container closure from a paper material (see col. 4 lines 35-39).  It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to provide the plug of Seidler et al. formed from a paper material, as taught by Cai et al., in order to use a lightweight, inexpensive material that is recyclable, and since it has been held to be within the general skill of a worker in the art to select a known material on the basis of its suitability for the intended use as a matter of obvious design choice. In re Leshin, 125 USPQ 416. 

Claims 7 and 8 are rejected under 35 U.S.C. 103 as being unpatentable over Seidler et al. (U.S. 2018/0162609) in view of Lurie (U.S. 2016/0255972).   Seidler et al. discloses the claimed invention . 

Claims 9, 10, 13, 16, 17 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Seidler et al. (U.S. 2018/0162609) in view of Prescott (U.S. 2005/0230467).   Seidler et al. teaches a plug member 108 for plugging a sipping hole 106 formed in a lid 100 comprising an elongated strip having a first end 108a, an opposite second end 108b, an inner surface and an opposite outer surface (as configured in figure 2), the first end 108a for attachment to a support structure at 104b, the second end 108b having a protruding stopper 108f formed along and protruding from the inner surface and configured to sealingly plug the sipping hole (figures 2, 3), the elongated strip having at least one fold line 108d that partitions the elongated strip into a plurality of segments that can fold relative to one another (figures 3 and 4).
Seidler et al. discloses the claimed invention except for the plug being attached to a sleeve.  Prescott teaches that it is known to attach a plug to a sleeve (see sleeve 32).  It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to provide the plug of Seidler et al. attached to a sleeve, as taught by Prescott, in order to provide the user with the option of using the closure without the plug, or using the plug with a different closure.

Regarding claim 10, Prescott teaches that the sleeve body comprise a cardboard sleeve that is configured to be disposed and held about the beverage cup (paragraph [0007] of Prescott).



Regarding claim 16, the stopper (708f or 108f) is formed along the inner surface of the distal segment (divided by from intermediate segment by 708d).

Regarding claim 17, the entire plug member is formed of a biodegradable material (“cellulose”; paragraph [0082]).

Regarding claim 20, Seidler et al. teaches a beverage cup (shown in figure 3) comprising, a cup body 50 having an open top end at 52, a lid 100 for attachment to the open top end (figure 3), the lid 100 having a sipping hole 106 formed therein, a plug member 108 for plugging a sipping hole 106 formed in a lid 100 comprising an elongated strip having a first end 108a, an opposite second end 108b, an inner surface and an opposite outer surface (as configured in figure 2), the first end 108a for attachment to a support structure at 104b, the second end 108b having a protruding stopper 108f formed along and protruding from the inner surface and configured to sealingly plug the sipping hole (figures 2, 3), the elongated strip having at least one fold line 108d that partitions the elongated strip into a plurality of segments that can fold relative to one another (figures 3 and 4).
Seidler et al. discloses the claimed invention except for the plug being attached to a sleeve.  Prescott teaches that it is known to attach a plug to a sleeve (see sleeve 32).  It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to provide the plug of Seidler et al. attached to a sleeve, as taught by Prescott, in order to provide the user with the option of using the closure without the plug, or using the plug with a different closure.
Claims 11 and 12 are rejected under 35 U.S.C. 103 as being unpatentable over Seidler et al. (U.S. 2018/0162609) in view of Prescott (U.S. 2005/0230467), as applied to claim 9 above, and further in view of Lurie (U.S. 2016/0255972).   The modified assembly of Seidler et al. discloses the claimed invention except for the temporary adhesive attachment mechanism.  Lurie teaches that it is known to attach a closure with glue (see paragraph [0020]).  It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to provide the modified assembly of Seidler et al. attached to a support using glue, as taught by Lurie, in order to simplify manufacturing of the container assembly, and attach the plug in a secure manner. 

Regarding claim 12, the first end is permanently attached to the sleeve at or proximate a top edge of the sleeve (as shown in figure 5 of Prescott, at lead line 48a).

Claim 18 is rejected under 35 U.S.C. 103 as being unpatentable over Seidler et al. (U.S. 2018/0162609) in view of Prescott (U.S. 2005/0230467), as applied to claim 17 above, and further in view of Cai et al. (U.S. 8,919,591).  The modified assembly of Seidler et al. discloses the claimed invention except for the plug being formed from a paper material.  Cai et al. teaches that it is known to form a container closure from a paper material (see col. 4 lines 35-39).  It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to provide the modified plug assembly of Seidler et al. formed from a paper material, as taught by Cai et al., in order to use a lightweight, inexpensive material that is recyclable, and since it has been held to be within the general skill of a worker in the art to select a known material on the basis of its suitability for the intended use as a matter of obvious design choice. In re Leshin, 125 USPQ 416. 


Allowable Subject Matter
Claims 14, 15 and 19 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. The prior art is cited for the plug structure.
THIS ACTION IS NON-FINAL.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NIKI MARINA ELOSHWAY whose telephone number is (571)272-4538. The examiner can normally be reached Monday through Friday 7: 00 a.m. to 3:00 p.m..
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Gregory Pickett can be reached on 571-272-4560. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like 





/NIKI M ELOSHWAY/Examiner, Art Unit 3736